Citation Nr: 1134359	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-41 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The Veteran had active service from December 1984 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a videoconference hearing held in May 2011, before the undersigned Veterans Law Judge.  The transcript from that hearing has been reviewed and associated with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a left ankle disability.  She reports that there was no specific injury, but rather relates her complaints of left ankle pain to the wear and tear of military service.  She contends that her left ankle has caused her problems since service.  In the alternative, she contends that her left ankle disability is secondary to her service-connected right ankle disability.  The Board has determined that additional development is required for the reasons discussed below.  

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's appeal.  In this case, it is not clear that the June 2010 VA examiner took into consideration evidence of record favorable to the Veteran.  Although service treatment records (STRs) fail to reveal any significant symptomatology involving the left ankle, at separation in August 1992, the Veteran reported a history of weakness and painful joints in both ankles.  Presumably, it was on that basis the VA examiner concluded that there was no evidence of a chronic left ankle condition in the military.  While the examiner notes having reviewed the claims file, she does not reference this evidence and, therefore, it is unclear whether she took it into consideration when rendering her opinion.

The June 2010 VA examiner also concluded that it was less likely than not that the Veteran's current left ankle condition was caused by her service-connected right ankle condition,  However, this opinion does not sufficiently address the question of whether there is additional disability resulting from aggravation of the left ankle by the service-connected right ankle disability and does not address the service-connected left femur disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected disability).  

Consequently, the Board finds the VA examination report is inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand this matter for a more definitive medical opinion to include whether the Veteran's left ankle disability is aggravated by her service-connected right ankle disability.

The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform to the United States Court of Appeals for Veterans Claims (Court) decision in Allen.  The RO will need to assess the secondary service connection claim on appeal with consideration of this regulatory amendment-particularly because the regulatory revision adds a "baseline level of severity" requirement for the nonservice-connected disability.  See 38 C.F.R. § 3.310(b) (2010).

In addition, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective VCAA notice letter pertaining to the issue of entitlement to service connection for a left ankle disability, on a direct basis and as secondary to service-connected disability.  [The criteria necessary for the grant of service connection on both direct and secondary bases should be provided.]

2.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to post-service treatment or evaluation for a left ankle disability, or to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on her behalf.  [The Board is particularly interested in records of any left ankle treatment that the Veteran may have received at the Oklahoma City VA Medical Center since April 2010.]  

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform her and request that she obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available records should be associated with the claims folder.  See 38 U.S.C.A. § 5103A(b).

3.  Then, the Veteran should undergo an appropriate VA examination to determine the nature, extent and etiology of any left ankle disorder that she may have.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All tests indicated, to include but not necessarily limited to radiologic studies, are to be conducted at this time, and all findings should be reported in detail.  The examiner should indicate whether any degenerative changes shown on X-ray support a diagnosis of degenerative joint disease.  

For any left ankle diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty.  

If the Veteran is found to have a chronic left ankle disability that did not originate in, and is not otherwise related to, her active duty, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected chronic right ankle strain or the service-connected status post left femur fracture with left hip osteoarthritis.  [If the Veteran is found to have a chronic left ankle disability that is aggravated by either of these service-connected disabilities, the examiner should quantify the approximate degree of aggravation.]  
Complete rationale should be given for all opinions expressed.  

4.  After completing the requested action, readjudicate the issue of entitlement to service connection for a left ankle disability, on a direct basis and as secondary to a service-connected disability.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

